Citation Nr: 1302024	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  07-33 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus. 

2.  Entitlement to an initial compensable disability rating for the period prior to July 26, 2006; a disability rating in excess of a 10 percent for the period from July 26, 2006, to January 27, 2008; and a compensable disability rating for the period beginning January 28, 2008; for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from February 1989 to February 1992 and from November 2001 to October 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision and an August 2007 Decision Review Officer (DRO) decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran was scheduled for a videoconference Board hearing in November 2012.  He failed to report for the scheduled hearing without explanation.  He has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed to be withdrawn.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The Veteran filed a timely substantive appeal with respect to the issue of entitlement to an increased disability rating for his left great toe disability.  However, in a June 2009 statement, the Veteran withdrew his appeal with respect to this claim.  Therefore, the Board has limited its consideration accordingly.  

The Veteran also filed a timely notice of disagreement with the disability rating assigned in the August 2007 DRO decision for pseudofolliculitis barbae (PSB).  A review of the record shows that in a May 2009 DRO decision, the Veteran's noncompensable disability rating for PSB was increased to 30 percent.  The Veteran was also informed of this decision in a May 2009 Statement of the Case.  This did not constitute a complete grant of the benefit sought on appeal.  However, in his June 2009 substantive appeal, the Veteran limited his appeal to exclude the issue of entitlement to an increased disability rating for PSB.  Therefore, the Board has limited its consideration accordingly.  

The issue of entitlement to an increased disability rating for allergic rhinitis is addressed in the REMAND following the ORDER section of this decision.  


FINDING OF FACT

Bilateral pes planus is etiologically related to the Veteran's active service.


CONCLUSION OF LAW

Bilateral pes planus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board has determined that the evidence currently of record is sufficient to establish the Veteran's entitlement to service connection for pes planus.  Although the Veteran has not been provided notice with respect to the disability-rating or effective-date elements of his claim, those matters are not currently before the Board and the RO will have the opportunity to provide the required notice before deciding those matters.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran has asserted that he incurred bilateral pes planus during his second period of active service.  

A review of the Veteran's STRs from his first period of active service shows that in September 1988 the Veteran underwent an enlistment examination.  There is no indication from the examination report that the Veteran had pes planus at the time of his enlistment.  In fact, the Veteran's feet were noted to be clinically normal upon examination.  The STRs from the Veteran's first period of active service are also negative for records of treatment for or a diagnosis of pes planus.  In January 1992, the Veteran was afforded a separation examination.  There is no indication from the examination report that the Veteran reported experiencing foot problems during his active service and his feet were found to be clinically normal upon examination at the time of his separation.   

During the time between his two periods of active service, the Veteran had service with the United States Naval Reserves.  A review of the Veteran's Reserve records shows that he was afforded periodic examinations in March 1992, October 1993, and February 1998.  A review of those examination reports is negative for any indication that the Veteran complained of pes planus during his Reserve service.  Additionally, the Veteran's feet were found to be clinically normal at all of those examinations.  There is no indication from the other Reserve records on file that the Veteran was ever treated for pes planus during his Reserve service.  

A review of the Veteran's STRs from his second period of active service show that the Veteran was seen in podiatry for left foot problems several times and even underwent a bunionectomy prior to his separation from active service.  In anticipation of his separation from his second period of active service, the Veteran filled out a Report of Medical Assessment form in August 2003.  At that time, the Veteran reported foot pain and fallen arches.  

The Veteran was separated from his second period of active service in October 2003 and in July 2004, he filed his claim of entitlement to service connection for flat feet and fallen arches.  In August 2004, the Veteran was afforded a VA examination.  Based on the history provided by the Veteran, a review of the record, and an examination of the Veteran; the VA examiner diagnosed bilateral, symptomatic pes planus.  The examiner opined that the Veteran's pes planus was present prior to his active service and became symptomatic during his tour.  The examiner further noted that as a result of the pes planus, the Veteran developed a bilateral bunion deformity and plantar foot pain.  Finally, the examiner opined that it was at least as likely as not that the Veteran's foot condition was aggravated by his active service, but also noted that it was not aggravated beyond the normal progression of the disability.  

The Board notes that a Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (b) (2012). 

As discussed above, there is no indication from the STRs that the Veteran had pes planus during his first period of active service or prior to his second period of active service.  Therefore, the presumption of soundness applies and the examiners opinion that the Veteran had pes planus that existed prior to his active service is not supported by the evidence of record.  Therefore, the opinion that the Veteran had pes planus prior to his active service is not persuasive.  

In sum, the Veteran did not have pes planus prior to his second period of active service.  The Veteran first complained of foot problems and fallen arches during his second period of active service.  The August 2004 VA examiner diagnosed the Veteran with bilateral, symptomatic pes planus and found that the Veteran's pes planus became symptomatic during his active service.

Accordingly, the Board finds that the preponderance of the evidence is for the claim and entitlement to service connection for pes planus is warranted.  


ORDER

Entitlement to service connection for bilateral pes planus is granted.  


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to an increased disability rating for allergic rhinitis is decided.  

In a December 2012 statement, the Veteran's representative noted that the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from his service connected allergic rhinitis. 

A review of the record shows that the Veteran was last afforded a VA examination for his allergic rhinitis in November 2007.  Since that time, the Veteran underwent septoplasty and bilateral inferior turbinate reduction.  Additionally, the Board notes that a review of the record shows that the Veteran appears to receive somewhat regular treatment for flare-ups of his allergic rhinitis.  However, the most recent treatment note of record is the December 2007 septoplasty operative report.

Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from his service-connected allergic rhinitis.  

Additionally, current treatment records should be obtained before a decision is rendered with respect to this issue.     

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO should undertake appropriate development to obtain any outstanding, pertinent VA Medical Center and private medical records.

2. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected allergic rhinitis.  The claims file and any pertinent evidence in Virtual VA that is not included in the claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO should ensure that all information required for rating purposes is provided by the examiner.

3. The RO or the AMC should undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the Veteran's remaining claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


